This is an appeal from a judgment in which it was determined that the defendants were the owners and entitled to the immediate possession of a large wooden structure known as a "cantaloupe shed," located on leased ground at Imperial, California. The contest was between the public administrator, as the personal representative of John B. Ryan, deceased, a former owner of the property, and the defendants, who alleged that deceased had transferred the property to them before his death in payment of an indebtedness due to defendants and equal to the value of the shed.
[1] The appeal presents merely one question of fact: Whether or not the evidence sustains the finding that the transfer of the property from decedent to defendants, by duly executed bill of sale, constituted a sale under all the facts and circumstances. We are not disposed to discuss the evidence in detail; it is apparent that it is not convincing. There are conflicting inferences which might be drawn from the record and the trial court has resolved the conflict in favor of the defendants. In view of the fact that the burden rested upon the plaintiff, the defendants being in possession and having a bill of sale, valid on its face, we cannot say this action of the trial court was not justified.
The judgment is affirmed.
Preston, J., Shenk, J., Richards, J., Seawell, J., Waste, C.J., and Curtis, J., concurred. *Page 740